985 A.2d 1259 (2009)
Dale Lamar STRAWN, Petitioner
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, Respondent.
No. 619 MAL 2009
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue, which has been rephrased for clarity:
Whether the Commonwealth Court erred in affirming licensee's multiple driving privilege suspensions under 75 Pa.C.S. § 1532(b), where each suspension arose from a single criminal episode.